DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a first action on the merits.
Claim Objections
Claim(s) 15 and 16 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 15:  There is no antecedent basis for “the pressure threshold”.  The claim has been examined as if recited --a pressure threshold--.
Regarding claim 15:  The phrasing of the last two lines is difficult to understand.  The examiner recommends using language such as “sensing the pressure inside the line, wherein the pressure inside the line being at the pressure threshold a fluid leakage occurring in the line.”
Regarding claim 16:  In line 2, it appears that “the graded pressure value” should be --the threshold pressure value--.  The term “graded pressure value” does not appear in the specification.  There is no antecedent basis for this term.  The claim has been examined as if it recited “the threshold pressure value”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 recites “the venturi sized such that when the mass flow rate is at the nominal flow rate value, a line pressure inside the line corresponds to a source pressure upstream of the venturi, and when the mass flow rate to the venturi is at the graded flow rate value, the line pressure is less than the source pressure.”  It is unclear what structural limitations this places on the venturi.  Claim 1 recites two arbitrary values for the mass flow rate (nominal and graded) and states that the graded is the higher value.  Therefore it will just be the normal functioning of a venturi that the higher mass flow rate will produce less pressure.
Regarding claim 2:  As discussed in the rejection of claim 1 above.  It is unclear what structural limitations if any defining these values will place on the pneumatic system.
Regarding claim 3:  As discussed in the rejection of claim 1 above.  It is unclear what structural limitations if any defining these values will place on the pneumatic system.
Regarding claim 4:
Regarding claim 5:  As discussed in the rejection of claim 1 above.  It is unclear what structural limitations if any defining these values will place on the pneumatic system.  A velocity is defined and the claim simply states that the flow velocity on one side of the venturi will be the same as the velocity on the other side.
Regarding claim 6:  Claim 6 states how the device behaves under certain arbitrary conditions (because nominal flow rate is not given any actual value), but it is indefinite as to what structural limitation this places on the apparatus of claim 5.
Regarding claim 7:  Claim 7 recites that the venturi has a contraction, a diffuser, and a throat which is inherent in the definition of a venturi.  It then states how the flow will behave under arbitrarily defined conditions.  Therefore it is indefinite as to what structural limitations this places on the apparatus of claim 6.
Regarding claim 8:  The only definite structure in claim 8 is “a venturi for an aircraft pneumatic system”.  All of the rest of the language of claim 8 defines how this venturi would behave under certain conditions which are not defined and which are not within the scope of the claim.  It is therefore indefinite as to how these limitations would define the structure of the venturi.  Stating that the venturi is “sized such that…” and listing arbitrary flow rates (which are not given actual values) and arbitrary pressures (which also are not given actual values) does not define the structure of the venturi.  It only states how the venturi will behave under certain external conditions which are not within the scope of the claim.
Regarding claims 9-14:
Regarding claim 15:  Claim 15 recites that the venturi “is configured to cause” however it is indefinite as to what structural limitations this places on the venturi.  It appears to only state what the venturi does which is what any venturi would do.
Regarding claim 17:  Claim 17 recites “installing the venturi in fluid communication with the pneumatic source upstream of the line”.  However claim 15 already recites “flowing a fluid from a source…into a venturi downstream thereof”.  Therefore it is unclear how this step of installing in claim 17 fits with the venturi already inherently being in the line in claim 15.  Furthermore, it is unclear what method steps are defined by the rest of claim 17.  The rest of the claim (after the installation step) only appears to recite arbitrary pressures and flow rates.
Regarding claim 18:  Claim 18 recites “using the venturi to accelerate the fluid from a subsonic velocity …to a supersonic velocity”.  This limitation is indefinite because the venturi is not an actively controlled component.  It is simply installed in a fluid system and affects the fluid flow through it.  Therefore it is indefinite as to how a user uses the venturi in this way.
Regarding claims 2-7, 9-14, and 16-20:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2-7, 9-14, and 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 2:  Claim 2 only appears to define flow rates and pressure thresholds and does not place any further structural limitation on the apparatus of claim 1.
Regarding claim 3:  Claim 3 only appears to define flow rates and pressure thresholds and does not place any further structural limitation on the apparatus of claim 2.
Regarding claim 4:  Claim 4 only appears to define flow rates and pressure thresholds and does not place any further structural limitation on the apparatus of claim 2.
Regarding claim 5:  Claim 5 only appears to define a velocity and does not place any further structural limitation on the apparatus of claim 4.
Regarding claim 6:  Claim 6 states how the device behaves under certain arbitrary conditions (because nominal flow rate is not given any actual value), but it does not appear to place any structural limitation on the apparatus of claim 5.
Regarding claim 7:  Claim 7 recites that the venturi has a contraction, a diffuser, and a throat which is inherent in the definition of a venturi.  It then states how the flow 
Regarding claims 9-14:  Claims 9-14 are rejected under 35 U.S.C. 112 fourth paragraph for the same reasoning as claims 2-7 above.
Regarding claim 16:  Claim 16 recites that the venturi is “configured to cause…” however since any venturi will inherently cause a pressure drop, and since “graded pressure value” (which should be “threshold pressure value,” see objection above), “nominal pressure value,” “nominal flow rate,” and “graded flow rate” are arbitrarily defined, it does not appear that claim 16 adds any limitation to the subject matter of claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by KELNHOFER et a. (US Pub. 2011/0247432).
Regarding claim 15:  As best understood, KELNHOFER discloses:  A method for sensing a fluid leakage occurring out of a line of an aircraft pneumatic system (para. 12; FIG. 6), the method comprising: flowing a fluid from a source (1) of the aircraft pneumatic system (FIG. 6) into a venturi (7; para. 17) downstream thereof at a pressure of a nominal pressure value and a mass flow rate of between a nominal flow rate value and a graded flow rate value (These are arbitrary designations.  Fluid flow and pressure are taught in para. 12-13.); using the venturi to flow the fluid via the venturi into the line (3; FIG. 6) downstream thereof, the venturi configured such that the pressure inside the line is at the pressure threshold upon the mass flow rate being at the graded flow rate value, and sensing the pressure inside the line (at pressure sensor 9; para. 37), the pressure inside the line being at the pressure threshold indicative of the fluid leakage occurring in the line (para. 42 and 46).
Regarding claim 16:  As best understood, KELNHOFER discloses:  the venturi is configured to cause the pressure inside the line to decrease from the nominal pressure value to the graded pressure value upon the mass flow rate increasing from the nominal flow rate value to the graded flow rate value (FIG. 7 shows the decrease in pressure due to the presence of a leak.).
Regarding claim 17:  As best understood, KELNHOFER discloses:  installing the venturi (7 in FIG. 6) in fluid communication with the pneumatic source (1) upstream of the line (3), a difference between the graded flow rate value and the nominal flow rate value corresponding to a graded leakage rate and, absent the venturi, upon the leakage 
Regarding claim 18:  As best understood, KELNHOFER discloses:  upon the mass flow rate being at the graded flow rate value, using the venturi to accelerate the fluid from a subsonic velocity value upstream of the venturi to a supersonic velocity value downstream of the venturi (The indefiniteness issues with this claim are discussed above.  Since the venturi is a passive device it is not really “used”.  Therefore, the only clear method step is installing the venturi in the fluid line which is shown in FIG. 6.).
Regarding claim 19:  As best understood, KELNHOFER discloses:  upon sensing the pressure inside the line being at the pressure threshold, sending a signal indicative of the pressure inside the line to a pressure monitoring system of the aircraft (warning signal in para. 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELNHOFER in view of SOMMERVOGEL et al. (US Pub. 2017/0261383).
Regarding claim 1:  As best understood KELNHOFER discloses:  An aircraft pneumatic system (FIG. 6) comprising: pneumatics (5) arranged to operate at a pressure value at least equal to a pressure threshold (Since the fluid is flowing and pressurized as discussed in para. 34-37 it will be pressurized and operate at a pressure value.); a line (3) fluidly connected between a pneumatic source (1) and the usage point (5); and a venturi (7; para. 38) disposed upstream of the line and downstream of the pneumatic source (FIG. 6), the venturi configured to receive a source flow from the source at a mass flow rate, the mass flow rate being between a nominal flow rate value and a graded flow rate value, the graded flow rate value greater than the nominal flow rate value; the venturi sized such that when the mass flow rate is at the nominal flow rate value, a line pressure inside the line corresponds to a source pressure upstream of the venturi, and when the mass flow rate to the venturi is at the graded flow rate value, the line pressure is less than the source pressure (None of this naming of flow rates and pressures structurally limits the apparatus.).
KELNHOFER does not disclose that the end usage of the air is at an actuator.
SOMMERVOGEL however does teach that bleed air in aircraft can be used for cabin air, or other uses such as pneumatic actuators (para. 2).
One skilled in the art at the time the application was effectively filed would be motivated to use the leak detection system of KELNHOFER (para. 12 of KELNHOFER) to locate leaks in any aircraft pneumatic system including one with actuators as taught by SOMMERVOGEL so that all air conduits are monitored for possible leakage to ensure proper functioning of aircraft systems.
Regarding claim 7:  As best understood, KELNHOFER discloses:  the venturi has a contraction, a diffuser downstream thereof and a throat therebetween (This is inherent in the definition of a venturi.), the venturi configured such that upon the mass flow rate being at graded flow rate value, a venturi flow inside the venturi accelerates from the nominal velocity value to a sonic velocity value inside the throat, and the diffuser accelerates the venturi flow from the sonic velocity value to the supersonic velocity value (These designations do not structurally limit the venturi.  Please see 112 rejections above.).
Regarding claim 8  As best understood, KELNHOFER discloses:  A venturi (7 in FIG. 6; para. 17) for an aircraft pneumatic system comprising: a contraction and a diffuser downstream thereof (Inherent in the definition of a venturi.), the venturi configured to be fluidly connectable to the aircraft pneumatic system (7 installed in between 2 and 3 in FIG. 6) between a source (1) and a line (3) thereof, the line fluidly connected to pneumatics (5) of the aircraft pneumatic system arranged to operate at a pressure of a value at least equal to a pressure threshold (Since the fluid is flowing and pressurized as discussed in para. 34-37 it will be pressurized and operate at a pressure value.); the venturi configured to receive a source flow from the source at a mass flow rate, the mass flow rate being between a nominal flow rate value and a graded flow rate value, the graded flow rate value greater than the nominal flow rate value; the venturi sized such that when connected to the pneumatic system, upon the mass flow rate into the venturi being at the nominal flow rate value, a line pressure inside the line corresponds to a source pressure upstream of the venturi, and upon the mass flow rate into the venturi being at the graded flow rate value, the venturi causes the line pressure 
KELNHOFER does not disclose that the end usage of the air is at an actuator.
SOMMERVOGEL however does teach that bleed air in aircraft can be used for cabin air, or other uses such as pneumatic actuators (para. 2).
One skilled in the art at the time the application was effectively filed would be motivated to use the leak detection system of KELNHOFER (para. 12 of KELNHOFER) to locate leaks in any aircraft pneumatic system including one with actuators as taught by SOMMERVOGEL so that all air conduits are monitored for possible leakage to ensure proper functioning of aircraft systems.
Regarding claim 14:  As best understood, KELNHOFER discloses:  the venturi has a contraction, a diffuser downstream thereof and a throat therebetween (This is the definition of a venturi.), the venturi configured such that when the venturi is connected to the pneumatic system, upon the mass flow rate being at graded flow rate value, a venturi flow inside the venturi accelerates from the nominal velocity value to a sonic velocity value inside the throat, and the diffuser accelerates the venturi flow from the sonic velocity value to a supersonic velocity value (These designations do not structurally limit the venturi.  Please see 112 rejections above.).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELNHOFER in view of LEVESQUE et al (US Pat. 4,355,654).
Regarding claim 20:
LEVESQUE however does teach upon sensing the pressure inside the line being at the pressure threshold, operating a valve of the aircraft system downstream of the line so as to close the line (col. 1 lines 32-62).  Please note that LEVESQUE also uses a venturi in the fluid line (col. 1 lines 55-60).
One skilled in the art at the time the application was effectively filed would be motivated to use the shutoff valve of LEVESQUE in the pneumatic system of KELNHOFER to prevent fluid loss (col. 2 lines 6-18 of LEVESQUE).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SZKLAR (US Pub. 2020/0223405) teaches a pneumatic system in FIG. 1 with an air source 112 and an actuator 102 with a construction 108 in between and also monitors pressure (FIG. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856